

113 SRES 256 ATS: Designating the week of September 23 through 29, 2013, as “National Adult Education and Family Literacy Week”.
U.S. Senate
2013-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 256IN THE SENATE OF THE UNITED STATESSeptember 25 (legislative day, September 24), 2013Mrs. Murray (for herself, Mr. Alexander, Mr. Johnson of South Dakota, Mr. Kaine, Mr. Brown, Mr. Cochran, Mr. Enzi, Mr. Isakson, Ms. Warren, Mr. King, Mr. Hatch, Mr. Cardin, Ms. Collins, Mr. Blunt, Mr. Graham, and Mr. Baucus) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating the week of September 23
		  through 29, 2013, as National Adult Education and Family Literacy
		  Week.Whereas the National Assessment of Adult Literacy reports
			 that 90,000,000 adults lack the literacy, numeracy, or English-language skills
			 necessary to succeed at home, in the workplace, and in society;Whereas the literacy of the people of the United States is
			 essential for the economic and societal well-being of the United States;Whereas the United States reaps the economic benefits of
			 individuals who improve their literacy, numeracy, and English-language
			 skills;Whereas literacy and educational skills are necessary for
			 individuals to fully benefit from the range of opportunities available in the
			 United States;Whereas the economy and position of the United States in
			 the world marketplace depend on having a literate, skilled population;Whereas the unemployment rate in the United States is
			 highest among those without a high school diploma or an equivalent credential,
			 demonstrating that education is important to economic recovery;Whereas the educational skills of a child's parents and
			 the practice of reading to a child have a direct impact on the educational
			 success of the child;Whereas parental involvement in a child's education is a
			 key predictor of a child's success, and the level of parental involvement in a
			 child's education increases as the educational level of the parent
			 increases;Whereas parents who participate in family literacy
			 programs become more involved in their children's education and gain the tools
			 necessary to obtain a job or find better employment;Whereas, as a result of family literacy programs, the
			 lives of children become more stable, and their success in the classroom and in
			 future endeavors becomes more likely;Whereas adults need to be part of a long-term solution to
			 the educational challenges of the United States;Whereas many older people in the United States lack the
			 reading, math, or English skills necessary to read a prescription and follow
			 medical instructions, which endangers their lives and the lives of their loved
			 ones;Whereas many individuals who are unemployed,
			 underemployed, or receive public assistance lack the literacy skills necessary
			 to obtain and keep a job to provide for their families, to continue their
			 education, or to participate in job training programs;Whereas many high school dropouts do not have the literacy
			 skills necessary to complete their education, transition to postsecondary
			 education or career and technical training, or obtain a job;Whereas a large portion of individuals in prison have low
			 educational skills, and prisoners without educational skills are more likely to
			 return to prison once released;Whereas many immigrants in the United States do not have
			 the literacy skills necessary to succeed in the United States; andWhereas National Adult Education and Family Literacy Week
			 highlights the need to ensure each and every citizen has the literacy skills
			 necessary to succeed at home, at work, and in society: Now, therefore, be
			 itThat the Senate—(1)designates the
			 week of September 23 through 29, 2013, as National Adult Education and
			 Family Literacy Week to raise public awareness about the importance of
			 adult education, workforce skills, and family literacy;(2)encourages people
			 across the United States to support programs to assist those in need of adult
			 education, workforce skills, and family literacy programs;(3)recognizes the
			 importance of adult education, workforce skills, and family literacy programs;
			 and(4)calls upon
			 public, private, and nonprofit entities to support increased access to adult
			 education and family literacy programs to ensure a literate society.